DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  
Regarding claim 14, “A kit for occluding an upper punctum and a lower punctum, comprising; “ should be read as “A kit for occluding an upper punctum and a lower punctum, comprising: ”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “approximately planar and is approximately orthogonal” as “planar and orthogonal.”
The term “approximately” in claim 5 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “approximately 0.2 mm to approximately 1.0 mm” as “0.2 mm to 1.0 mm.”
The term “approximately” in claim 6 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “approximately 1.5 mm to 3.0 mm” as “1.5 mm to 3.0 mm.”
The term “approximately” in claim 7 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “approximately 0.7 mm to approximately 1.3 mm” as “0.7 mm to 1.3 mm.”
The term “approximately” in claim 8 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “approximately 0.3 mm to approximately 0.9 mm” as “0.3 mm to 0.9 mm.”
The term “approximately” in claim 10 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “approximately 6 degrees to approximately 30 degrees” as “6 degrees to 30 degrees.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-10, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrick et al. (referred to as “Herrick”) (US 5,049,142).
Regarding claim 1, Herrick discloses a plug (IMP) for occluding the canaliculus (15, 16) of the lacrimal drainage system (see Figs. 1-3 and Abstract), comprising:
a body portion having a first end and a second end (see Annotated Fig. 3 of Herrick; implant IMP has a body portion with a first end and a second end labeled in Annotated Fig. 3); 
a tapered portion extending away from the second end of the body portion, the tapered portion having a conical shape (see Annotated Fig. 3 of Herrick and Col. 4 lines 58-62; a tapered portion is labeled in Annotated Fig. 3 of Herrick, and extends away from the labeled second end of the body portion, the tapered portion is a conical or cone shape); and 
a distal tip (N) (see Fig. 3; nose N is the distal tip); 
wherein:
	the body portion has a continuous cylindrical shape between the first end and the second end thereof (see Annotated Fig. 3 of Herrick and Col. 2 lines 67-68, and Claim 1; the body portion is a continuous cylindrical shape between first and second ends); and 
	the tapered portion decreases in diameter from the second end of the body portion along a length of the tapered portion toward the distal tip (N) (see Annotated Fig. 3 of Herrick and Col. 4 lines 58-62; the tapered portion decreases in diameter from the second end of the body portion along a length of the tapered portion toward nose N). 



    PNG
    media_image1.png
    182
    342
    media_image1.png
    Greyscale

Annotated Fig. 3 of Herrick. 
Regarding claim 2, Herrick discloses the invention as discussed in claim 1. Herrick further discloses wherein the first end is approximately planar and is approximately orthogonal to a longitudinal axis A of the plug (IMP) (see Annotated Fig. 3 of Herrick and Annotated Fig. 3 (2) of Herrick; the first end is planar or flat and orthogonal to a longitudinal axis, labeled in Annotated Fig. 3 (2) of Herrick, as the first end forms a right angle). 

    PNG
    media_image2.png
    238
    566
    media_image2.png
    Greyscale

Annotated Fig. 3 (2) of Herrick. 
Regarding claim 3, Herrick discloses the invention as discussed in claim 1. Herrick further discloses wherein the plug (IMP) is configured to be inserted completely within the vertical canaliculus (15, 16) of the lacrimal drainage system so that no portion extends outside of the vertical canaliculus (15, 16) (see Fig. 2 and Col. 5 lines 4-7; implant IMP is inserted completely within the vertical canaliculus and then into the horizontal canaliculus, thus no portion extends outside of the vertical canaliculus, as shown in Fig. 2). 
Regarding claim 5, Herrick discloses the invention as discussed in claim 1. Herrick further discloses wherein the plug (IMP) is sized and configured to be inserted through a punctal opening (13) having a diameter ranging from approximately 0.2 mm to approximately 1.0 mm (see Figs. 1-2 and Col. 3 lines 59-63; puncta 13 and 14 are external openings leading to the canaliculi and are 0.3 mm in diameter, which is within the claimed range). 
Regarding claim 8, Herrick discloses the invention as discussed in claim 1. Herrick further discloses wherein the body portion of the plug (IMP) has a diameter D1 of from approximately 0.3 mm to approximately 0.9 mm (see Annotated Fig. 3 of Herrick and Col. 4 lines 54-62; the body portion of implant IMP has a diameter of 0.5 mm which falls within the claimed range). 
Regarding claim 9, Herrick discloses the invention as discussed in claim 1. Herrick further discloses wherein the tapered portion of the plug (IMP) has a conical shape that is tapered at a constant angle (see Annotated Fig. 3 of Herrick and Col. 4 lines 62-67; the tapered portion of implant IMP is in the shape of a cone and is tapered at a constant angle). 
Regarding claim 10, Herrick discloses the invention as discussed in claim 1. Herrick further discloses wherein the tapered portion of the plug (IMP) is tapered at an angle A1 that is from approximately 6 degrees to approximately 30 degrees relative to the longitudinal axis A of the plug (IMP) (see Annotated Fig. 3 of Herrick and Col. 4 lines 54-62; the tapered portion of implant IMP is tapered at an angle of 8 degrees relative to the longitudinal axis of implant IMP, which is in the claimed range).
Regarding claim 16, Herrick discloses a method of occluding a lacrimal drainage system (see Figs. 1 and 2, and Col. 4 lines 45-50, and Col. 5 lines 4-7; implant IMP occludes or blocks the canaliculus which is part of the lacrimal drainage system), comprising: 
advancing a first plug (IMP) through a first punctum (13) of the lacrimal drainage system (see Figs. 1-3 and Col. 5 lines 4-7; implant IMP is a plug that is advanced through the punctum 13 of the lacrimal drainage system), the first plug (IMP) having:
a body portion having a first end and a second end (see Annotated Fig. 3 of Herrick; implant IMP has a body portion with a first end and a second end labeled in the annotated Fig. 3); and 
a tapered portion extending away from the second end of the body portion, the tapered portion having a conical shape (see Annotated Fig. 3 of Herrick and Col. 4 lines 58-62; implant IMP has a tapered portion, labeled in Annotated Fig. 3 of Herrick that extends away from the second end of the body portion, and the tapered portion is in the shape of a cone); and 
advancing the first plug (IMP) into a first vertical canaliculus of the lacrimal drainage system (see Figs. 1-3 and Col. 5 lines 4-7; implant IMP is advanced into the vertical portion of the canaliculus 13 or the first vertical canaliculus of the lacrimal drainage system). 
Regarding claim 18, Herrick discloses the method as discussed in claim 16. Herrick further discloses wherein the body portion has a continuous cylindrical shape between the first end and the second end thereof (see Annotated Fig. 3 of Herrick and Col. 2 lines 67-68, and see Claim 1; the body portion has a continuous cylindrical shape between first and second ends).
Regarding claim 19, Herrick discloses the method as discussed in claim 16. Herrick further discloses advancing the first plug (IMP) into a first horizontal canaliculus of the lacrimal drainage system (see Figs. 1-3 and Col. 5 lines 4-7; implant IMP is advanced through the punctum into toe horizontal canaliculus of the lacrimal drainage system). 
Claim(s) 1, 2, 6, 7, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (US 7,862,532 B2).
Regarding claim 1, Murray discloses a plug (40) for occluding the canaliculus (26a, 26b) of the lacrimal drainage system (12) (see Figs. 1-2) (see Col. 5 lines 20-23), comprising:
a body portion (46) having a first end and a second end (see Annotated Fig. 5 of Murray and Col. 6 lines 4-9; body 46 has a first end and a second end labeled in Annotated Fig. 5 of Murray that is between tip 42 and cap 44);
a tapered portion (48) extending away from the second end of the body portion (46), the tapered portion having a conical shape (see Figs. 2-6 and Col. 5 lines 63-67 et seq. Col. 6 line 1; plug 40 has a distal tip 42 which has a main section 48 which is tapered as it reduces in thickness towards one end and thus main section 48 is a tapered portion, and has a cone shape); and 
a distal tip (42) (see Figs. 2-6; distal tip 42);
wherein:
	the body portion (46) has a continuous cylindrical shape between the first end and the second end thereof (see Figs. 2-6, Annotated Fig. 5 of Murray, and Col. 6 lines 4-9; body 46 is cylindrical with a uniform and constant or continuous circular external cross-section between the first and second ends); and 
	the tapered portion (48) decreases in diameter from the second end of the body portion (46) along a length of the tapered portion (48) toward the distal tip (42) (see Figs. 2-6 and Col. 5 lines 63-67 et seq. Col. 6 line 1; main section 48 continuously tapers from a rearward circumferential edge 55 to a forward circumferential edge 54, and thus main section 48 has a wider dimension or diameter near its rearward end or from the second of body 46 and a narrower or smaller diameter near its forward end toward distal tip 42, and thus the diameter decreases). 

    PNG
    media_image3.png
    478
    756
    media_image3.png
    Greyscale

Annotated Fig. 5 of Murray. 
Regarding claim 2, Murray discloses the invention as discussed in claim 1. Murray further discloses wherein the first end is approximately planar and is approximately orthogonal to a longitudinal axis A (X) of the plug (40) (see Figs. 2-6 and Annotated Fig. 5 of Murray; the first end of body 46 is planar or flat, and is orthogonal to longitudinal axis X forming a right angle). 
Regarding claim 6, Murray discloses the invention as discussed in claim 1. Murray further discloses wherein the plug (40) has an overall length of from approximately 1.5 mm to 3.0 mm (see Col. 10 lines 3-5; the overall length of punctum plug 40 is 0.0600 inches, which is equivalent to 1.52 mm, and is within the claimed range). 
Regarding claim 7, Murray discloses the invention as discussed in claim 1. Murray further discloses wherein the tapered portion (48) of the plug (40) has a length of from approximately 0.7 mm to approximately 1.3 mm (see Col. 10 lines 3-5; the distal tip 42, which makes up the tapered portion which is shown by main section 48, has a length of 0.0280 inches, which is equivalent to 0.711 mm, which is within the claimed range). 
Regarding claim 16, Murray discloses a method of occluding a lacrimal drainage system (12) (see Figs. 1-2 and Col. 5 lines 20-23), comprising:
advancing a first plug (40) through a first punctum (24b) of the lacrimal drainage system (12) (see Fig. 2 and Col. 8 lines 28-31; plug 40 is advanced through a first punctal opening 24b of the lacrimal drainage system 12), the first plug (40) having:
	a body portion (46) having a first end and a second end (see Annotated Fig. 5 of Murray and Col. 6 lines 4-9; body 46 has a first end and a second end labeled in Annotated Fig. 5 of Murray that is between tip 42 and cap 44);
a tapered portion (48) extending away from the second end of the body portion (46), the tapered portion (48) having a conical shape (see Figs. 2-6 and Col. 5 lines 63-67 et seq. Col. 6 line 1; plug 40 has a distal tip 42 which has a main section 48, which is a tapered portion as it reduces in thickness toward one end, and main section 48 has a cone shape); and 
advancing the first plug (40) into a first vertical canaliculus (32b) of the lacrimal drainage system (12) (see Fig. 2 and Col. 8 lines 35-39, Col. 9 lines 28-31, Col. 9 lines 36-37; plug 40 is advanced distsally or forwardly into punctal opening 24b into a first vertical canaliculus 32b, as shown in Fig. 2).
Regarding claim 17, Murray discloses the method as discussed in claim 16. Murray further discloses advancing the first plug (40) into the first vertical canaliculus (32b) of the lacrimal drainage system (12) without advancing any portion of the body portion (46) of the first plug (40) into a horizontal canaliculus (34b) of the lacrimal drainage system (12) (see Figs. 1-2 and Col. 8 lines 35-39, Col. 9 lines 28-31, and Col. 9 lines 36-37; plug 40 is advanced distally or forwardly into punctal opening 24b into a first vertical canaliculus 32b, as shown in Fig. 2, without advancing any portion of body 46 into a horizontal canaliculus 34b, as shown in Fig. 2, as the engagement or abutment of cap 44 with the anatomical tissue around punctal opening 24b limits the distance that plug 40 may be advanced during implantation). 
Regarding claim 18, Murray discloses the method as discussed in claim 16. Murray further discloses wherein the body portion (46) has a continuous cylindrical shape between the first end and the second end thereof (see Figs. 2-6, Annotated Fig. 5 of Murray, and Col. 6 lines 4-9; body 46 is cylindrical with a uniform and constant or continuous circular shape between the first and second ends). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrick in view of Lust et al. (referred to as “Lust”) (US 9,421,127 B2).
Regarding claim 4, Herrick discloses the invention as discussed in claim 1. 
Herrick does not disclose wherein the distal tip is rounded. 
However, Lust teaches an analogous plug (100) (see Figs. 1A and 1C, and Abstract) wherein the analogous distal tip (110) is rounded (see Col. 7 lines 2-3; cone section 110 is the distal tip of punctal plug 100, and is rounded), providing to prevent any damage to the user’s eye and any surrounding tissues during insertion. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal tip (N) of Herrick to be rounded to have provided an improved plug that prevents any damage to the user’s eye and any surrounding tissues during insertion. 
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrick in view of Silverberg et al. (referred to as “Silverberg”) (US 2018/0289543 A1).
Regarding claim 11, Herrick discloses the invention as discussed in claim 1. 
Herrick does not disclose wherein the plug comprises a biodegradable material. 
However, Silverberg teaches an analogous plug (see Abstract) wherein the plug comprises a biodegradable material (see [0024]-[0025]; the analogous punctal plug comprises a body comprising a biodegradable polymer, such as polyclycolide), providing a material with a longer useful life so that the plug lasts longer (see [0018]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the plug (IMP) of Herrick to be made of a biodegradable material as taught by Silverberg to have provided an improved plug that has a material with a longer useful life so that the plug lasts longer (see [0018]). 
Regarding claim 12, Herrick discloses the invention as discussed in claim 1. 
Herrick does not disclose wherein the plug is made, in whole or in part, from a polymer or copolymer of glycolide, lactide, dioxanone, caprolactone, or trimethylene carbonate. 
However, Silverberg teaches an analogous plug (see Abstract) wherein the plug is made, in whole or in part, from a polymer or copolymer of glycolide, lactide, dioxanone, caprolactone, or trimethylene carbonate (see [0024]-[0025]; the analogous punctal plug comprises a body comprising a biodegradable polymer, such as polyglycolide, and thus is a polymer of glycolide), providing a material with a longer useful life so that the plug lasts longer (see [0018]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the plug (IMP) of Herrick to be made of a polymer of glycolide as taught by Silverberg to have provided an improved plug that has a material with a longer useful life so that the plug lasts longer (see [0018]). 
Regarding claim 13, Herrick discloses the invention as discussed in claim 1. 
Herrick does not disclose wherein the plug is configured to degrade in the body. 
However, Silverberg teaches an analogous plug (see Abstract) wherein the plug is configured to degrade in the body (see [0007], [0018], [0024]-[0025], [0057]; the punctal plug is a “temporary” punctal plug, which is made out of biodegradable material, such as polyclycolide, which will then degrade in the body), providing a material with a longer useful life so that the plug lasts longer (see [0018]), and is still safe for a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the plug (IMP) of Herrick to be made of a material that will allow the plug to degrade in the body as taught by Silverberg to have provided an improved plug that has a material with a longer useful life so that the plug lasts longer (see [0018]), and is still safe for a user. 
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUST et al. (referred to as “LUST”) (US 2011/0196317 A1) in view of Freeman (US 3,949,750).
Regarding claim 14, LUST discloses a kit (700) for occluding an upper punctum and a lower punctum (see Abstract and [0046], and Fig. 7; kit 700 includes punctal plugs 180 in order to occlude punctal openings), comprising:
a first plug (180) (see Fig. 1D) comprising:
	a body portion (182) having a continuous cylindrical outer surface between a first end and a second end thereof, the outer surface having a first diameter (see Annotated Fig. 1D of LUST; body 182 of plug 180 has a continuous cylindrical outer surface between a first and second end, labeled in Annotated Fig. 1D of LUST, and has a first diameter), and 
	a tapered portion (184) projecting from the body portion (182) of the first plug (180) in an axial direction (see Fig. 1D; head 184 projects from body 182 of punctal plug 180 in an axial direction);
	a second plug (180) (see Fig. 1D and Fig. 7, and [0044]; kit 700 comprises additional caps 150 with additional plugs 180 mounted on the caps 150, and thus a second plug 180 is comprised in kit 700) comprising:
	a body portion (182) having a continuous cylindrical outer surface between a first end and a second end thereof, the outer surface having a second diameter (see Annotated Fig. 1D of LUST; body 182 of plug 180 has a continuous cylindrical outer surface between a first and second end, labeled in Annotated Fig. 1D of LUST, and has a second diameter), and 
	a tapered portion (184) projecting from the body portion (182) of the second plug (180) in an axial direction (see Fig. 1D; head 184 projects from body 182 of punctal plug 180 in an axial direction). 
Although LUST teaches that the plugs (180) may come in different sizes (e.g., 0.3 mm, 0.4mm, 0.5, etc.) (see [0044]), LUST does not disclose wherein the second diameter is less than the first diameter. 
However, Freeman teaches analogous plugs (see Abstract and Figs. 2A, 2B) wherein a second diameter is less than the first diameter (see Figs. 2A, 2B; plug 20’ is a first plug with a first diameter of 0.8 mm and plug 20 is a second plug with a second diameter of 0.7 mm, which is less than the first diameter), providing different sized plugs to fit the different anatomy of users.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the second diameter of LUST to be less than the diameter of the first diameter as taught by Freeman to have provided an improved kit for occluding an upper and lower punctum that provides different sized plugs to fit the different anatomy of users. 

    PNG
    media_image4.png
    286
    388
    media_image4.png
    Greyscale

Annotated Fig. 1D of LUST. 
Regarding claim 15, LUST in view of Freeman discloses the kit as discussed in claim 14. LUST in view of Freeman further discloses wherein the first plug (180 of LUST) is removably coupled with a first insertion device (100, 150 of LUST) (see Figs. 1A-1D and 7, and [0044], [0046] of LUST; a first plug 180 of LUST is removably coupled to a first cap 150 of LUST and instrument 100 of LUST for insertion into the punctal opening, and kit 700 of LUST comprises additional caps 150 of LUST with additional plugs 180 of LUST mounted on the caps 150 of LUST, and thus a second plug 180 of LUST is removably coupled with a second cap 150 of LUST, which is a second insertion device and instrument 100 of LUST).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754